Fish, J.
The plaintiff, an administrator, having shown title in his intestate to the property for which he sued, and the defense resting entirely upon a written instrument executed by the deceased, which the defendant set up as vesting in him, for certain uses and trusts, the property in dispute, and this instrument being testamentary in its character, and therefore inoperative to pass title at the time of its execution, and not having been duly attested as a will, and consequently not having been admitted to probate as such, there was no error in directing a verdict in the plaintiff’s favor. Judgment affirmed.

All the Justices concurring.